Citation Nr: 0710246	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  02-21 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for macular degeneration, 
as secondary to service-connected bilateral aphakia.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to April 
1946, April 1951 to March 1953, and January 1957 to December 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDING OF FACT

The veteran's current macular degeneration is not shown to be 
causally related to his service-connected bilateral aphakia.


CONCLUSION OF LAW

Macular degeneration is not proximately due to or the result 
of the veteran's service-connected bilateral aphakia.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duties to Notify and Assist

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing.  VA is also required to ask the 
veteran to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183; 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case as information regarding the 
severity of the condition and the effective date of the 
disability was sent in March 2006.  However, the notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  Further, the veteran's claim 
was scrutinized under these standards during the appeal 
period.  See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. 
Prec. Op. No. 7-2003 (November 19, 2003). 

The Board concludes that the RO letter sent in June 2001 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim for service 
connection; complied with VA's notification requirements; and 
set forth the laws and regulations applicable to his claim.  
See also VA letter dated in August 2006.  In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
his claim, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was 
essentially told to submit evidence he had in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  The veteran was afforded examinations by a 
VA optometrist and ophthalmologist in which opinions 
regarding the etiology of his macular degeneration were 
rendered.

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

B.  Analysis

Service medical records reveal that the veteran underwent 
surgical aphakia of both eyes.  "Aphakia" is the absence of 
the lens of the eye.  See Flash v. Brown, 8 Vet. App. 332, 
335 (1995) citing Dorland's Illustrated Medical Dictionary 
110 (27th ed. 1988).  His service medical records are 
negative for macular degeneration.

The veteran is service connected for bilateral aphakia since 
separation from service.  

The veteran underwent an initial ophthalmology visit at Scott 
and White in February 2001.  He was 81 years old.  Age-
related macular degeneration (wet) of the left eye was 
diagnosed.  In March 2001, age-related macular degeneration, 
left greater than right, was diagnosed.  

In March 2001, the veteran requested secondary service 
connection for macular degeneration, contending that his 
service-connected bilateral aphakia caused his macular 
degeneration.  He stated that the RO should obtain medical 
records and a medical opinion from Scott and White.  

A VA eye examination was conducted by a Doctor of Optometry 
in July 2001.  The examiner diagnosed age-related macular 
degeneration, which was not related to his service-connected 
aphakia.

On his substantive appeal received in November 2002, the 
veteran essentially stated that his July 2001 VA eye 
examination was inadequate because it was conducted by a 
Doctor of Optometry, and that this particular eye disease 
should be examined by an ophthalmologist or a retina 
specialist.  

A VA eye examination was conducted by an ophthalmologist in 
May 2005.  The ophthalmologist diagnosed age-related macular 
degeneration.  In a June 2005 addendum, the examiner stated 
that the age-related macular degeneration was not related or 
secondary to the surgical aphakia.   

Service connection is granted for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  This includes situations where a service-connected 
condition has chronically aggravated a condition that is not 
service connected.  But in these instances, compensation is 
only payable for the degree of additional disability 
attributable to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran's claim for secondary service connection for 
macular degeneration must be denied because there is no 
competent evidence of record that the macular degeneration, 
first diagnosed in 2001, is proximately due to or the result 
of, or aggravated by, his service-connected bilateral 
aphakia.  Allen, 7 Vet. App. at 449; 38 C.F.R. § 3.310(a).  
The veteran's private ophthalmologist diagnosed age-related 
macular degeneration.  A VA optometrist and ophthalmologist 
diagnosed age-related macular degeneration, and stated that 
the condition was not related to his service-connected 
aphakia.  While the veteran no doubt sincerely believes 
otherwise, as a layman, he does not have the necessary 
medical training and/or expertise to make this medical 
determination regarding causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 




ORDER

Entitlement to secondary service connection for macular 
degeneration is denied.  





____________________________________________
C. CRAWFORD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


